ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_02_FR.txt. OPINION INDIVIDUELLE DE M. ODA
[Traduction]

TABLE DES MATIERES

474

Paragraphes
I. INTRODUCTION 1-2
II. LE DIFFEREND PRESENTE A LA COUR 3-7

III. EXCLUSION DE LA COMPETENCE DE LA COUR DES «DIFFERENDS AUX-
QUELS POURRAIENT DONNER LIEU LES MESURES DE GESTION ET DE
CONSERVATION ADOPTEES PAR LE CANADA»

IV. QUESTION DE LA RECEVABILITÉ ET NÉCESSITÉ DE TENIR DES NÉGOCIA-
TIONS

V. CONCLUSIONS

8-16

17-20
21

46
COMPÉTENCE PÊCHERIES (OP. IND. ODA) 475

I. INTRODUCTION

1. J'ai voté en faveur de la conclusion de la Cour selon laquelle celle-ci
n’est pas compétente pour connaître du différend dont elle a été saisie par
l'Espagne dans sa requête du 28 mars 1995.

Je souscris entièrement à l’opinion de la Cour lorsque celle-ci se déclare
incompétente, eu égard aux termes de la réserve figurant à l’alinéa d) du
paragraphe 2 de la déclaration d’acceptation de la juridiction obligatoire
de la Cour faite par le Canada le 10 mai 1994, pour examiner quant au
fond la présente affaire. Je partage également l’avis de la Cour lorsqu’elle
estime que l’objection du Canada à sa compétence a, dans les circons-
tances de l’espèce, un caractère exclusivement préliminaire et que la Cour
n’a pas de raison d’appliquer le paragraphe 7 de Particle 79 de son Règle-
ment (voir arrêt, par. 85).

2. En revanche, je ne partage pas le point de vue de la Cour quant à la
nature du différend présenté par l'Espagne dans sa requête à Ja Cour et
quant aux questions sur lesquelles il était demandé à la Cour de statuer
en l’espèce. J’ai des difficultés à suivre le raisonnement exposé par la
Cour pour en arriver à la conclusion — qui me paraît quant à elle tout à
fait juste — selon laquelle la réserve formulée à lalinéa d) du para-
graphe 2 de la déclaration déposée par le Canada le 10 mai 1994 exclut le
présent différend de la juridiction de la Cour.

II. LE DIFFEREND PRESENTE À LA COUR

3. Puisqu’a ce stade de la procédure, qui concerne la compétence, il
n’était pas loisible à la Cour d’examiner l’affaire quant au fond et qu’à
mon avis, elle n’a pas entièrement saisi la nature du différend — et pour
que les véritables questions posées en l'espèce ne soient pas occultées —
j'estime utile d’évoquer les questions soulevées par le différend qui oppo-
sait "Espagne et le Canada à l’époque où l’Espagne l’a unilatéralement
porté devant la Cour.

4, L'objet du «différend» qui nous occupe a trait, selon la requête pré-
sentée par l'Espagne (section 3, «Le différend») à l'incident concernant
l’Estai, qui s’est produit le 9 mars 1995 en un point situé approximative-
ment à 245 milles au large de la côte canadienne. L’arrét indique que «file
dépôt de la requête a été suscité par certaines actions spécifiques du
Canada dont l'Espagne prétend qu’elles ont violé ses droits en vertu du
droit international» (arrêt, par. 34), à savoir:

«les activités canadiennes en haute mer qui ont trait à la poursuite
de l’Estai, aux moyens employés pour l’arraisonner, a l’arraisonne-
ment lui-même, ainsi qu’à la saisie du navire et à l’arrestation de son
capitaine en vertu de la législation canadienne sur les pêches côtières
et de sa réglementation d’application telles que modifiées» (arrêt,
par. 35).

47
COMPÉTENCE PÊCHERIES (OP. IND. ODA) 476

Il convient certes d’examiner les mesures législatives prises par le Canada
en 1994 et 1995, mais uniquement dans ce contexte. Il est important de
noter que les mesures législatives prises par le Canada ne sont pas en
elles-mémes contestées en la présente espéce.

5. Du point de vue géographique, l’incident de l’Estai s’est produit
dans la «zone de réglementation» de la convention sur la future coopéra-
tion multilatérale dans les pêches de l’Atlantique Nord-Ouest de 1979
(convention OPANO).

En 1979, la convention OPANO a remplacé la convention internatio-
nale pour les pêcheries de l’Atlantique Nord-Ouest de 1949, après que les
Etats côtiers de l’Atlantique Nord aient, conformément aux principes
pertinents du droit international, étendu leur juridiction sur les ressources
biologiques de leurs eaux adjacentes jusqu’à une limite de 200 milles
marins au large des côtes, où ils exerçaient des droits souverains d’explo-
ration, d'exploitation, de conservation et de gestion desdites ressources
(préambule de la convention OPANO). La convention OPANO a alors
été signée par quatorze Etats (y compris le Canada et l'Espagne) et par la
Commission économique européenne, qui désiraient

«promouvoir la conservation et l’utilisation optimale des ressources
halieutiques de l'Atlantique Nord-Ouest dans un cadre conforme au
régime d’extension de la juridiction de l'Etat côtier sur les pêches et
encourager en conséquence la coopération et la consultation inter-
nationales à l’égard desdites ressources» (préambule de la conven-
tion OPANO).

La «zone de la convéntion» à laquelle la convention OPANO de 1979
s’applique est restée pratiquement identique à la «zone de la convention»
visée par la convention de 1949. La «zone de la convention» est divisée
en sous-zones, divisions et subdivisions scientifiques et statistiques
(convention OPANO, art. XX et annexe III) tout comme l'était la zone
visée par la convention de 1949, mais ces divisions n’ont aucun effet sur
l'exercice de la juridiction dans la «zone de la convention».

D’un point de vue juridictionnel, la «zone de la convention» se divise
actuellement en deux aires tout à fait distinctes, à savoir la zone écono-
mique exclusive des 200 milles — qui relève de la juridiction des Etats
côtiers intéressés — et la «zone de réglementation», qui «s’étend au-delà
des régions dans lesquelles les Etats côtiers exercent leur juridiction en
matière de pêche» (convention OPANO, art. I, par. 2). L’incident de
l’Estai s’est produit en un point de la «zone de réglementation». L’impor-
tant est que ledit incident a eu lieu dans la «zone de réglementation» de
la «zone de la convention OPANO», mais nullement qu'il s’est produit
dans telle ou telle division de la «zone de réglementation» (cf. arrêt,
par. 19).

6. Dans le cadre de la convention OPANO, la commission des pêches
créée en vertu de ladite convention (art. II) est chargée de la gestion et de
la conservation des ressources halieutiques de la «zone de réglementa-
tion» (art. XI, par. 1). La commission des pêches peut adopter des pro-

48
COMPETENCE PÊCHERIES (OP. IND. ODA) 477

positions en vue d’une action commune des Parties contractantes pour
parvenir 4 une utilisation optimale des ressources halieutiques de la
«zone de réglementation» (art. XI, par. 2); elle peut aussi adopter des
propositions sur des mesures internationales de contrôle et de surveillance
à prendre dans la «zone de réglementation» afin d’y assurer l’application
de la convention et des mesures entrées en vigueur aux termes de celle-ci
(art. XI, par. 5). Chaque proposition adoptée par la commission devient
une mesure exécutoire pour toutes les Parties contractantes (art. XI,
par. 7). Tout membre de la commission peut présenter au secrétaire exé-
cutif de lOPANO une objection à une proposition (art. XII, par. 1).

Je tiens à souligner que dans le cadre de la convention OPANO, la ges-
tion et la conservation des ressources halieutiques dans la zone de régle-
mentation — qui se situe au-delà des zones où s’exerce la juridiction des
Etats côtiers en matière de pêche — est du ressort de la commission des
péches.

Les mesures prévues dans la législation interne qu’a promulguée le
Canada en 1994 et 1995 n’étaient pas des mesures exécutoires pour toutes
les Parties contractantes adoptées conformément aux dispositions de la
convention OPANO (art. XI, par. 7); les mesures d’exécution prises le
9 mars 1995 par les autorités canadiennes à l’encontre de l’Estai dans
la zone de réglementation n'auraient pas pu être prises dans le cadre de
la convention OPANO.

Pour mesurer les enjeux véritables du différend dont la Cour était sai-
sie, on ne saurait trop insister sur ces points et je ne doute pas que le
Canada était parfaitement au fait de ce que signifiait la convention
OPANO. Néanmoins, je prends acte de la disposition ci-après de ladite
convention:

«[ajucune disposition de la présente convention n’est réputée at-
teindre ou infirmer les positions ou prétentions d’une Partie contrac-
tante en ce qui concerne ... les limites ou l’étendue de la juridiction
d’une Partie en matière de pêche, ni atteindre ou infirmer les vues ou
positions d’une Partie contractante en ce qui concerne le droit de la
mer» (convention OPANO, art. I, par. 5).

7. Le 3 mars 1995, le Canada a apporté certains amendements a son
Règlement sur la protection des pêcheries côtières, amendements ayant
pour effet d'interdire à tout navire immatriculé en Espagne de pêcher le
flétan du Groenland dans la zone de réglementation de lOPAN, les
contrevenants s’exposant à l’arraisonnement et à la saisie de leur navire,
à la rétention des captures et à des amendes. La teneur de ces amende-
ments a immédiatement été notifiée par radio aux bateaux de pêche espa-
gnols. L’incident de l’Estai s’est produit moins d’une semaine plus tard.
Du début jusqu’à la fin, ces événements se sont entièrement déroulés hors
du cadre de la convention OPANO.

Ainsi, le seul point litigieux, lorsque la requête a été présentée le
28 mars 1995, était la question de savoir si le Canada agissait en violation

49
COMPÉTENCE PÊCHERIES (OP. IND. ODA) 478

du droit international en prétendant avoir juridiction en matière de pêche
et en exerçant cette juridiction (c’est-à-dire en édictant un règlement sur
les pêcheries excluant notamment les bateaux de pêche battant pavillon
espagnol, en faisant appliquer ce règlement par les autorités canadiennes
et en imposant des sanctions pénales à un navire espagnol et à son capi-
taine) dans une partie de la haute mer située au-delà des limites de sa
zone économique exclusive, ou si le Canada pouvait à bon droit exercer
sa juridiction en matière de pêche dans cette zone, au motif qu'il était
sincèrement convaincu de la nécessité urgente de prendre des mesures de
conservation de certains stocks de poissons par suite de la crise de la
conservation des ressources halieutiques dans l'Atlantique du Nord-Ouest
— et ce indépendamment de la convention OPANO, qui ne prévoit pas
l'adoption unilatérale par les Etats côtiers de règlements en matière de
pêche applicables dans la zone de réglementation, et qui ne confère pas
aux Etats côtiers la faculté de faire appliquer de tels règlements dans cette
zone de la haute mer.

III. EXCLUSION DE LA COMPETENCE DE LA COUR DES «DIFFERENDS
AUXQUELS POURRAIENT DONNER LIEU LES MESURES DE GESTION
ET DE CONSERVATION ADOPTEES PAR LE CANADA »

8. Conformément à l’ordonnance de la Cour en date du 2 mai 1995, la
seule question sur laquelle la Cour doit se prononcer dans la phase
actuelle de la procédure est celle de savoir si le différend, tel que défini
ci-dessus, relève de la clause par laquelle le Canada a déclaré, le 10 mai
1994, accepter la juridiction de la Cour, ou si le Canada échappe à la juri-
diction de la Cour en vertu de l’alinéa d) du paragraphe 2 de ladite décla-
ration.

Je souscris entièrement aux observations ci-après de la Cour concer-
nant l'interprétation de la réserve contenue dans la déclaration cana-
dienne:

«fill appartient à chaque Etat, lorsqu'il formule sa déclaration, de
décider des limites qu’il assigne à son acceptation de la juridiction de
la Cour ... Les conditions ou réserves [dont est assortie la déclara-
tion] ... servent ... à déterminer l’étendue de l’acceptation par l'Etat
de la juridiction obligatoire de la Cour; il n’existe donc aucune rai-
son d’en donner une interprétation restrictive» (arrét, par. 44);

«il n’y a ... pas de raison d’interpréter une telle réserve de façon res-
trictive» (ibid., par. 45);

«[l]a Cour interprète donc les termes pertinents d’une déclaration, y
compris les réserves qui y figurent, d’une manière naturelle et raison-
nable, en tenant dûment compte de l’intention de l’Etat concerné à
l’époque où ce dernier a accepté la juridiction obligatoire de la
Cour» (ibid., par. 49);

«s'agissant d’une réserve à une déclaration faite en vertu du para-

50
COMPÉTENCE PÊCHERIES (OP. IND. ODA) 479

graphe 2 de l’article 36 du Statut, ce qui est exigé en tout premier lieu
est qu’elle soit interprétée d’une manière compatible avec l’effet
recherché par l'Etat qui en est l’auteur» (arrêt, par. 52);

«les déclarations d’acceptation de sa juridiction doivent être inter-
prétées en harmonie avec la manière «naturelle et raisonnable» de
lire le texte, eu égard à l’intention du déclarant» (ibid., par. 76);

«fil s'ensuit que ce différend entre dans les prévisions de la réserve
contenue à l’alinéa d) du paragraphe 2 de la déclaration canadienne
en date du 10 mai 1994» (ibid., par. 87).

Je me demande si la Cour avait besoin d’ajouter quoi que ce soit à ce
qui précède.

9. Il va sans dire que dans un souci de sécurité juridique, l’interpréta-
tion donnée par l'Etat déclarant de la portée de son acceptation de la juri-
diction de la Cour ne saurait être modifiée en fonction des circonstances,
mais qu’elle doit être déterminée de façon à couvrir toute situation sus-
ceptible de se présenter. Le fait que le Canada a fait la déclaration
comportant la réserve énoncée à l’alinéa d) du paragraphe 2 quelques
jours seulement avant de promulguer les amendements à sa législation
sur les pêches indique clairement quelles étaient ses intentions véritables
en ce qui concerne ces amendements ainsi que tout litige auquel pouvait
donner lieu leur application.

10. Il est clair, eu égard au principe fondamental selon lequel la com-
pétence de la Cour repose sur le consentement d’Etats souverains, qu’une
déclaration d’acceptation de la juridiction obligatoire de la Cour faite en
vertu du paragraphe 2 de l’article 36 du Statut, ainsi que toute réserve
accompagnant, doivent, en raison du caractère unilatéral de la déclara-
tion, être interprétées non seulement de manière naturelle et dans leur
contexte, mais aussi en tenant compte en particulier de l’intention de
l'Etat déclarant. Toute interprétation de la déclaration donnée par un
Etat défendeur allant à l’encontre de l’intention de l'Etat déclarant serait
contraire à la nature même de la compétence de la Cour, puisque la
déclaration est un acte rédigé unilatéralement.

Il peut certes se présenter des cas où un Etat défendeur cherchera à
interpréter de manière restrictive la portée de l'acceptation de la juridic-
tion de la Cour par un Etat demandeur, d'autant plus que Fobligation
pour l'Etat défendeur de se soumettre à la juridiction de la Cour dépend
en grande partie de la portée de l’acceptation par Etat demandeur de la
juridiction de la Cour (cf. art. 36, par. 2 du Statut). Mais la situation est
évidemment toute autre en l’espèce.

11. Dès lors que le Canada a exclu certains différends de la com-
pétence de la Cour — à savoir «les différends auxquels pourraient
donner lieu les mesures de gestion et de conservation» —, cette réserve
doit, ainsi que je l’ai exposé plus haut, être interprétée conformément à
l'intention du Canada. Je me demande vraiment pourquoi la Cour a cru

51
COMPÉTENCE PÊCHERIES (OP. IND. ODA) 480

devoir consacrer tant de temps à l’interprétation des termes de cette
réserve.

En particulier, je ne vois pas pour quelle raison la Cour a jugé bon de
se demander si l’expression «mesures de conservation et de gestion» figu-
rant à l’alinéa d) du paragraphe 2 de la réserve canadienne devait être
interprétée à l’aune d’une présumée notion reconnue et normative de
«mesures de conservation et de gestion». J’estime en particulier que le
libellé du paragraphe 70 de l’arrêt dénote une méconnaissance de la ques-
tion, c’est-à-dire du droit de la mer.

La première phrase du paragraphe 70 ne signifie rien à mes yeux et
j'ignore totalement s’il existe une telle règle ou notion en droit interna-
tional. Je suppose que ce paragraphe a été inclus dans l’arrêt de la Cour
pour apaiser à bon compte certains de mes collègues qui sont en désac-
cord avec l’arrêt et qui estiment que le fait d’exercer une juridiction sur la
haute mer ne peut être qualifié de «mesures de conservation et de ges-
tion». Ils ont parfaitement raison, mais c’est là une question qui n’a
aucune pertinence et qu’il n’était pas nécessaire d’évoquer dans l'arrêt. A
mon avis, se référer comme il est fait dans l’arrêt à certains traités inter-
nationaux ou à certaines législations nationales est tout à fait inutile,
voire même source de confusion.

12. La «conservation» des ressources biologiques marines est une
notion générale utilisée dans les sciences de la mer; on y fait largement
appel depuis que l’on a commencé à constater que certaines ressources
s’épuisaient dans telles ou telles zones en raison de la surexploitation de
ces ressources. Au demeurant, la nécessité de la coopération internatio-
nale en vue de la «conservation» est reconnue depuis longtemps, et cer-
tains accords internationaux ont été conclus dès le début du siècle (par
exemple, la Convention for the Protection and Preservation of Fur Seals
and Sea Otters in the North Pacific Ocean de 1911; la convention inter-
nationale de 1923 pour la préservation des pêcheries de flétan dans
l’océan Pacifique du Nord; la convention de 1930 en vue de la protection
de la pêche du saumon sockeye, etc.).

En septembre 1945, immédiatement après la fin de la guerre, le prési-
dent des Etats-Unis d'Amérique, M. Truman, a fait une proclamation sur
la «politique des Etats-Unis en matière de pêche côtière dans certaines
zones de la haute mer»: on considère qu’il a ainsi fait preuve de clair-
voyance en attirant l’attention du monde sur le fait que la conservation et
la protection des ressources halieutiques était une nécessité urgente, par-
ticulièrement dans l’espace maritime adjacent aux eaux territoriales (voir
S. Oda, The International Law of the Ocean Development, vol. L p. 342).
Dans les années qui ont suivi, plusieurs conventions internationales —
tant multilatérales que bilatérales — traitant de la conservation de cer-
taines ressources biologiques marines ont vu le jour (je citerai, simple-
ment à titre d’exemple, quelques traités conclus à cette époque: la conven-
tion de 1946 pour la réglementation de la chasse à la baleine; la convention
internationale de 1949 pour les pêcheries de PAtlantique Nord-Ouest (a
laquelle la convention OPANO a fait suite); la convention de 1949 rela-

52
COMPÉTENCE PÊCHERIES (OP. IND. ODA) 481

tive à la création d’une commission interaméricaine du thon tropical; la
convention internationale de 1952 concernant les pêcheries hauturières de
l'océan Pacifique Nord; la convention intérimaire de 1957 sur la conser-
vation des phoques à fourrure du Pacifique Nord; la convention de 1959
sur les pêcheries de l’Atlantique du Nord-Est; la convention internatio-
nale de 1966 pour la conservation du thon de PAtlantique). Les mesures
de conservation adoptées varient dans chaque cas selon l’instrument où
elles figurent et leur exécution était assurée par le biais de la législation
nationale de chacun des Etats parties aux différents instruments.

La conférence technique internationale sur la conservation des res-
sources biologiques marines a été organisée par les Nations Unies à Rome
en 1955; ce fut la première conférence mondiale à avoir produit un rap-
port traitant de la conservation des ressources de la mer. Cette conférence
ne déboucha sur aucune mesure spécifique concernant tels ou tels stocks
ou telle ou telle région (voir $. Oda, the International Law of the Ocean
Development, vol. I, p. 356).

13. La «conservation» des ressources biologiques marines n’était donc
pas une notion nouvelle et le souci de préserver ces ressources s’était déjà
traduit par diverses mesures et réglementations mises en place aux éche-
lons national et international compte tenu de chaque situation — c’est-
à-dire en fonction des espèces de poissons et des régions considérées. Une
fois les mesures de conservation des ressources marines arrêtées sur le
plan international, elles étaient appliquées au moyen de la législation
interne applicable aux ressortissants de chacun des Etats.

Un autre point à noter est le fait que les réglementations en matière de
pêche ont été adoptées non seulement à des fins de «conservation», mais
aussi en tant qu’elles faisaient partie d’un train de mesures de «gestion»
adoptées par les Etats conformément, au niveau national, à leurs poli-
tiques économique ou sociale respectives. En particulier, lorsqu'il appa-
rut que la «conservation» ne pouvait plus être assurée en se contentant
d'appliquer des règlements qui limitaient la taille des maïlles des filets de
pêche, imposaient des dates pour les campagnes de pêche ou délimitaient
les zones de pêche (règlements appliqués de manière identique aux res-
sortissants des Etats parties), il s’avéra nécessaire de fixer le montant total
autorisé des prises de différentes espèces dans différentes régions. Dès
lors, les questions de «conservation» englobèrent des problèmes plus
politiques de «gestion» — c’est-à-dire touchant l'attribution et la réparti-
tion — des ressources marines.

En outre, le nombre d’Etats qui prétendaient — sous prétexte de
conservation des ressources — s’approprier les ressources marines des
zones de la haute mer adjacentes à leurs eaux territoriales et exclure les
navires de pêche étrangers de ces zones, allait croissant. A cet égard, il est
important de se référer à la notion de souveraineté maritime défendue
avec force dans les années cinquante par certains Etats d'Amérique latine
(voir par exemple la déclaration de Santiago de 1952 adoptée à la confé-
rence sur l'exploration et la conservation des ressources marines du Paci-
fique Sud, dans 8. Oda, The International Law of the Ocean Develop-

53
COMPÉTENCE PÊCHERIES (OP. IND. ODA) 482

ment, vol. I, p. 345). C’est alors que se produisirent en plusieurs occasions
des incidents à l’occasion desquels des bateaux de pêche étrangers furent
arraisonnés en haute mer, c’est-à-dire au-delà de la zone relevant de la
juridiction nationale des Etats côtiers (voir S. Oda, “New Trends in the
Regime of the Sea — A Consideration of the Problems of Conservation
and Distribution of Marine Resources, I and II”, Zeitschrift für Auslän-
disches Offentliches Recht und Vélkerrecht, Bd. 18 (1957-1958); et S.
Oda, International Control of Sea Resources, Leyde, 1962).

14. Dans ces conditions, les ressources biologiques marines étaient
devenues un grave sujet de préoccupation pour la communauté interna-
tionale et pour les Nations Unies. Lors de la premiére conférence des
Nations Unies sur le droit de la mer qui se tint 4 Genéve en 1958, la
convention sur la péche et la conservation des ressources biologiques de
la haute mer fut adoptée afin de consacrer «le droit [de tous les Etats] de
pécher en haute mer, sous réserve ... des dispositions ... relatives a la
conservation des ressources biologiques de la haute mer», ainsi que «le
devoir [de tous les Etats] d’adopter, ou de coopérer avec d’autres Etats
pour adopter, toutes mesures intéressant leurs propres ressortissants sus-
ceptibles d’être nécessaires pour préserver les ressources biologiques de la
haute mer» (art. 1).

Dans les années soixante-dix, l’exercice d’un monopole sur la péche
côtière bien au-delà des limites de la mer territoriale s’étant plus ou moins
généralisé, l’idée d’instaurer une zone économique exclusive pour consa-
crer la maîtrise exclusive des pêches côtières fit son chemin. Consciente
que la réglementation de la pêche dans les zones de la haute mer proches
des eaux territoriales ne pouvait plus être du seul ressort des Etats côtiers,
la troisième conférence des Nations Unies sur le droit de la mer, qui
siégea entre 1973 et 1982, adopta en 1982, à Montego Bay, la convention
des Nations Unies sur le droit de la mer. Cette convention dispose d’une
part qu’il incombe aux Etats côtiers de «fixer la quantité autorisée de res-
sources biologiques susceptibles d’être prises dans leur zone économique
exclusive» (art. 61, par. 1), chaque Etat côtier étant tenu de «favoriser
l’objectif d’une exploitation optimale des ressources biologiques dans sa
zone économique exclusive» (art. 62, par. 1), et comporte d’autre part,
s'agissant de la pêche en haute mer, certaines dispositions concernant «la
conservation et la gestion des ressources biologiques de la haute mer»
(septième partie, sect. 2). Mais cette convention ne cherche en aucun cas
à définir ce que sont les «mesures de conservation et de gestion».

En 1995, la convention dite sur les stocks chevauchants a été conclue
au Siège des Nations Unies à New York en vue de donner effet aux dis-
positions de la convention de 1982 sur le droit de la mer relatives à la
conservation et à la gestion des stocks de poissons chevauchants et des
stocks de poissons grands migrateurs, afin d’assurer la préservation à
long terme et l'exploitation durable de ces poissons — lesquels, bien évi-
demment, n’ont cure de la frontière artificielle délimitant la zone écono-
mique exclusive.

15. Tl est important de noter que les conventions de 1958, 1982 et 1995

54
COMPÉTENCE PÊCHERIES (OP. IND. ODA) 483

relatives aux ressources biologiques de la haute mer n’imposent directe-
ment aucune «mesure» concrète pour la conservation de tel ou tel stock
ou la «gestion» de telle ou telle activité de pêche. C’est à chaque Etat
partie qu’il incombe de prendre, dans le cadre de sa législation interne,
diverses mesures pertinentes en vue d’assurer la «conservation» des res-
sources, mesures applicables à leurs propres bateaux de pêche comme aux
navires étrangers dans sa zone économique exclusive; chaque Etat partie
est aussi tenu de convenir avec les autres Etats de mesures conjointes de
conservation en haute mer. On observera qu'il n’existe pas de conception
bien arrêtée ou concrète de ce que sont les «mesures de conservation et de
gestion».

16. Si j'en juge par la façon dont la Cour se réfère, au paragraphe 70
de son arrêt, à divers instruments internationaux ou législations internes
choisis au hasard, il me semble qu’elle méconnaît la véritable nature de
ces textes et qu'elle n’a pas traité correctement la question du développe-
ment du droit de la mer.

Il m’apparait clair que le Canada, ayant formulé une réserve touchant la
compétence de la Cour en ce qui concerne tous les «différends auxquels
pourraient donner lieu des mesures de conservation et de gestion», avait à
lesprit — dans un sens très large, sans restriction et en faisant preuve de
beaucoup de bon sens — tout différend qui pouvait résulter de la promul-
gation et de l’application d’une législation concernant la pêche dans les
espaces maritimes adjacents à ses côtes, aussi bien à l’intérieur de sa zone
économique exclusive qu’au-dela de celle-ci, que ce soit aux fins de la
conservation des stocks ou de la gestion des pécheries (allocation des prises).

IV. QUESTION DE LA RECEVABILITE ET NECESSITE DE TENIR
DES NEGOCIATIONS DIPLOMATIQUES PREALABLES .

17. Dans la mesure où la Cour déclare qu’elle ne peut accueillir la
requête présentée par l’Espagne à l’encontre du Canada, le débat est clos.
Toutefois, je souhaiterais faire une observation au sujet d’un aspect pré-
cis de la recevabilité de ladite requête.

Il n’y a pas eu de négociations diplomatiques entre l'Espagne et le
Canada à propos de la promulgation, en 1994 et 1995, de la législation
canadienne et de l'amendement à celle-ci. Immédiatement après l’incident
de l’Estai, le 9 mars 1995, un échange de notes verbales a eu lieu entre
PEspagne et le Canada (celles-ci sont reproduites dans les annexes à la
requête, et évoquées au paragraphe 20 de l’arrêt). Cela aurait pu dénoter
l'existence d’un litige d’ordre «juridique» entre les deux Etats à propos
de l'incident de l’Estai. Or il n’y a plus eu aucun échange diplomatique
entre les deux pays au sujet de l’arraisonnement, de la saisie, de la confis-
cation, etc., de l’Estai et de la procédure judiciaire interne engagée à
l’encontre de son capitaine. La requête de l'Espagne a soudainement été
présentée à la Cour le 28 mars 1995, en l’absence de toute notification ou
discussion préalable.

55
COMPÉTENCE PÊCHERIES (OP. IND. ODA) 484

18. Il y a lieu de noter qu'après que l'Espagne ait présenté sa requête
au Greffe de la Cour, les négociations engagées entre l’Union européenne
et le Canada ont trouvé une conclusion satisfaisante, et qu’un «accord
entre la Communauté européenne et le Canada sur les pêches dans le
contexte de la convention OPANO, constitué sous forme d’un compte
rendu concerté et ses annexes, d’un échange de lettres et d’un échange de
notes» a été paraphé le 16 avril 1995 et signé le 20 avril 1995 (voir arrêt,
par. 21).

Parallèlement à ces événements, le 18 avril 1995, les poursuites enga-
gées au Canada contre l’Estai et son capitaine ont été abandonnées;
le 19 avril 1995, la garantie a été rendue et la caution remboursée avec
intérêt; par la suite, la partie des captures qui avait été confisquée a été
restituée; enfin, le 1 mai 1995, la législation interne canadienne a été mo-
difiée conformément à ce que demandait l’Espagne (voir arrêt, par. 22).
Les propositions d'amélioration des mesures de contrôle de la pêche et de
leur application, contenues dans l’accord du 20 avril 1995, ont été adop-
tées par l’'OPANO à sa réunion annuelle de septembre 1995 et sont deve-
nues des mesures exécutoires pour toutes les Parties contractantes à
compter du 29 novembre 1995 (ibid. ).

19. Je ne veux pas dire que le différend n’a plus lieu d’étre ni que les
arguments présentés sont désormais sans objet, et je suis entièrement en
accord avec la Cour lorsque celle-ci affirme qu’elle «n’a pas à rechercher
d'office ... si elle aurait dû on non prononcer le non-lieu» (arrêt, par. 88).
Mais je voudrais faire valoir que lorsque le litige a été soumis à la Cour
le 28 mars 1995, non seulement les négociations diplomatiques n’étaient
pas achevées, mais elles n’avaient pas même commencé, et que le diffé-
rend aurait pu être résolu par voie de négociations entre l’Espagne et le
Canada. L’effet des mesures prises par le Canada pour remédier à la
situation, que j'ai évoquées plus haut, en témoigne.

20. On pourrait discuter de la question de savoir si un différend
d’ordre «juridique» ne peut être soumis unilatéralement à la Cour
qu'après que des négociations diplomatiques entre les parties au litige
aient échoué ou aient au moins été engagées, mais je m’abstiendrai
d'ouvrir ce débat. Toutefois, je ferai observer que même lors de cette
phase portant sur la compétence, il aurait été possible de se demander —
indépendamment de la question de la compétence de la Cour en l’espèce
— si la requête présentée par l'Espagne le 28 mars 1995 était vraiment et
en tout état de cause recevable.

V. CONCLUSION

21. Il ne fait pas de doute à mes yeux que le Canada s’estimait légiti-
mement en droit d'adopter et d’appliquer une certaine législation en
matière de pêcheries, mais qu’il pensait aussi, à la lumière du développe-
ment du droit de la mer, que ce droit relevait peut-être de la lex ferenda
et qu’il était par conséquent souhaitable d’éviter tout examen judiciaire

56
COMPÉTENCE PÊCHERIES (OP. IND. ODA) 485

de la part de la Cour internationale de Justice. Quant à l'Espagne, elle
était elle aussi parfaitement fondée à considérer de son côté que tout
amendement à la législation canadienne en matière de pêcheries tendant à
rendre celle-ci applicable aux navires espagnols, de telle sorte que ceux-ci
ne puissent pas pêcher certains stocks de poissons dans une zone de la
haute mer, était contraire au droit international en son état actuel.

En conclusion, je tiens à relever la bonne volonté dont a fait preuve le
Canada lorsque, en mai 1995 (après l'incident de l’Estai), il a pris des
mesures qui ont permis de résoudre les difficultés pratiques qui avaient
surgi entre les deux Etats.

(Signé) Shigeru Opa.

57
